Citation Nr: 1500341	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991 and from January 2002 to November 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating, effective November 5, 2007. 

In April 2011 the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript of that hearing is of record.  In a statement received in February 2013 the Veteran indicated that he wished to have an additional hearing before the undersigned to present further arguments.  The Board notes that a veteran is entitled to a hearing before the Board, not multiple hearings on the same issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.700.  As such, the Veteran is not entitled to an additional hearing.

When the case was previously before the Board in December 2011, it was remanded for additional development.

As noted in the December 2011 remand, in statements of record, to include testimony at the April 2011 personal hearing, the Veteran has stated that he is unemployable due to his psychiatric symptoms and that he last worked in May 2007.  A VA vocational rehabilitation record in the claims file dated in October 2008 reflects that the Veteran's claim for service was denied because it was determined by a rehabilitation counselor that it was unreasonable to expect the Veteran to be able to use the program.  It was specifically noted that at the current time, he was not feasible for employment or training for at least one year.  Because the Veteran and the evidence of record reasonably raises the issue of whether he is unemployable due to the PTSD for which an increased rating is sought, the issue of whether a TDIU is warranted as result of the PTSD is part and parcel with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2011 remand the Board instructed the RO/AMC to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's PTSD, to include whether the Veteran's service connected disabilities (PTSD, right shoulder disability, bilateral hearing loss, and tinnitus) render him unemployable.  

In August 2012 the Veteran underwent a VA mental disorders examination pursuant to the Board remand.  The examination report indicates that the Veteran's symptoms from his PTSD include anxiety, chronic sleep impairment, and mild memory problems.  It was noted that the Veteran has a good friend whom he enjoys spending time with, his marriage and relationship with his step son are strained, and he keeps in touch with his two children, an uncle and brother.  He reportedly was working full time in construction and reported losing focus and concentration, and having memory problems and sleep problems.  

The Veteran submitted a statement in February 2013 indicating that the August 2012 VA examination was not adequate in that it failed to report several symptoms the Veteran reported, it does not adequately describe the Veteran's symptoms, some of the Veteran's symptoms have worsened since the examination, and some of the examiner's findings contradict each other and the contemporaneous VA treatment records.  He specifically alleged that his GAF scores during 2011-2012 were in the low 50s, and in August 2012, just weeks after the August 2012 VA examination, the Veteran's GAF score was 55; however, the August 2012 VA examiner indicated that the Veteran's GAF score was 65.  The Veteran also stated that he has increased anxiety, decreased social activity, more difficulties with relationships, increased memory loss, increased panic attacks, and he is now having hallucinations and experiencing spatial disorientation.  Further, the Veteran indicated that the VA examiner acknowledged that the Veteran met the criteria for PTSD in terms of acting or feeling as if the traumatic events were recurring, including hallucinations; however, when acknowledging the Veteran's symptoms, the examiner did not include hallucinations as part of the Veteran's current symptomatology.  

The Veteran underwent VA general medical examination regarding employability in July 2012.  However, the examiner only specifically addressed the Veteran's right shoulder disability in opining about the Veteran's employability.  The examiner did not address the other service-connected disabilities, nor did the examiner consider the service-connected disabilities in combination with each other.  As such, the opinion is not adequate and therefore, the AOJ did not accomplish the objectives set forth in the Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The record contains an August 2012 internal VA email reflecting that the Veteran had applied and was currently pursuing employment goals through Vocational Rehabilitation and Education.  The email further reflects that the counselor found that the Veteran is feasible for employment.  An August 2012 VA treatment record reflects that vocational rehabilitation indicates that the Veteran will graduate in May 2013.  Although it is unclear whether Vocational Rehabilitation and Education Services were denied or allowed, the record clearly reflects that the Veteran applied for vocational rehabilitation through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2014).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

The most recent VA treatment records in the claims file are from August 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Obtain copies of the Veteran's VA treatment records dating from August 2012 to the present, and associate them with the claims file.

3.  The Veteran should be scheduled for a VA psychiatric examination by an examiner other than the August 2012 VA examiner, in order to determine the extent and severity of his service-connected PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, without consideration of any nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected psychiatric disorder does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.  (It is noted that in addition to PTSD, service connection is in effect for a right shoulder disorder, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.)  

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report. 

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).
 
4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

5.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




